Citation Nr: 0834632	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include as secondary to service-connected post-traumatic 
stress disorder.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
April 1971.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                  

In July 2008, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's claims 
folder.  At the hearing, the veteran submitted additional 
evidence and waived initial consideration of the evidence by 
the RO.  See 38 C.F.R. § 20.1304.  In addition, the veteran 
testified that in 2003, he went to the dermatology clinic at 
the Wade Park VA Medical Center (VAMC) for an Agent Orange 
examination.  The veteran indicated that following the 
examination, he was informed by the examiner that he had a 
cyst on his left eye.  According to the veteran, the examiner 
gave him a steroid injection to help shrink the cyst.  He 
noted that he subsequently received additional steroid 
injections.  The veteran stated that after he received the 
injections, he started having problems with his eyes and was 
ultimately diagnosed with central serous retinopathy.  It was 
the veteran's contention, in essence, that his currently 
diagnosed central serous retinopathy was due to the steroid 
injections he received at the Wade Park VAMC.  The Board 
construes these statements as a raised claim of entitlement 
to benefits pursuant to 38 U.S.C.A. § 1151 for an eye 
disorder incurred as a result of VA medical treatment in 
2003.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.

The Board notes that the issues of entitlement to service 
connection for nicotine dependence and for bronchitis and 
emphysema, to include as secondary to nicotine dependence, 
were originally developed for appellate review; however, 
service connection for nicotine dependence and a chronic lung 
condition variously diagnosed as emphysema, chronic 
obstructive pulmonary disease, or bronchitis, was ultimately 
granted by the RO in a December 2002 rating action.  
Therefore, these service connection issues are no longer 
before the Board.  

In the December 2002 rating action, the RO assigned 
noncompensable ratings for the veteran's service-connected 
nicotine dependence and chronic lung condition, effective 
from December 17, 1997.  In a March 2003 notice of 
disagreement, the veteran disagreed with the noncompensable 
evaluations.  A statement of the case was issued in July 
2003.  However, there is no indication in the record that the 
veteran has filed a substantive appeal (VA Form 9) with 
respect to either higher initial rating claim.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2007); Roy v. Brown, 5 Vet. App. 554 (1993).  (Emphasis 
added.)  Accordingly, the issues of entitlement to an initial 
compensable evaluation for nicotine dependence, and 
entitlement to an initial compensable evaluation for a 
chronic lung condition, are not before the Board for 
appellate consideration.   

The Board also notes that by a December 2003 rating action, 
the RO denied the veteran's claim of entitlement to an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder (PTSD).  In that same rating action, the RO denied 
the veteran's claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  In May 2004, the veteran 
filed a notice of disagreement and a statement of the case 
was issued in January 2005.  In February 2005, the RO 
received the veteran's substantive appeal.  However, in an 
April 2005 statement, the veteran withdrew his claims for 
entitlement to an evaluation in excess of 50 percent for PTSD 
and for a TDIU rating.  Accordingly, these issues are not 
before the Board.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In a January 2006 statement from the veteran, he indicated 
that he had recently been diagnosed with central serous 
retinopathy.  Specifically, the veteran noted that he had a 
cyst behind his left eye/retina and that as a result, he had 
blurred vision and fluid coming out of his left eye.  
According to the veteran, one of the causes of central serous 
retinopathy was stress.  The veteran reported that he 
experienced stress and anxiety due to his service-connected 
PTSD and that as a result, it was his contention that his 
PTSD contributed to his eye disorder.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a) (2007)) and 
secondary service connection may be found where a service- 
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995); 71 Fed. Reg. 52744.

VAMC outpatient treatment records, dated from July 2003 to 
August 2006, show that in July 2003, the veteran underwent an 
optometry consultation for glasses.  Following the 
ophthalmological examination, the diagnosis was pigment 
epithelial detachment versus central serous retinopathy.  

In March 2006, the Cole Eye Institute of the Cleveland Clinic 
Foundation submitted an unsigned copy of a VA Form 21- 4142, 
Authorization and Consent to Release Information.  In the 
form, it was noted that the veteran had central serous 
retinopathy in the left eye and that the condition was 
associated with steroids, neuroleptic drugs, and/or 
hypertension.  It was also reported that the manifestation in 
the left eye was not treatable.  

In May 2006, the veteran underwent a VA PTSD examination.  In 
the examination report, the examiner stated that the veteran 
had provided copies of printouts from the internet regarding 
central serous retinopathy.  The examiner indicated that 
according to the printouts, central serous retinopathy could 
be caused by "high blood levels of epinephrine and selected 
hormones" and that "patients with central serous 
retinopathy live[d] under high levels of stress."  The exact 
cause of central serous retinopathy was, however, "highly 
controversial."  In the printouts, it was reported that it 
was "not clear whether emotional stress also triggered that 
form of retinopathy, although some experts suspect[ed] a 
link."  The examiner stated that the veteran reportedly had 
noticed an association with the severity of his central 
serous retinopathy symptoms and his stress levels.  

After the veteran's May 2006 PTSD examination, the RO 
determined that the examination was inadequate because the 
examiner did not provide an opinion as to whether the 
veteran's central serous retinopathy was at least as likely 
as not due to or aggravated by his service-connected PTSD.  
Thus, the examiner from the veteran's May 2006 VA PTSD 
examination subsequently provided an addendum to the May 2006 
examination report.  In the addendum, the examiner stated 
that although the veteran did not have high levels of stress 
and anxiety, he appeared to be more affected by domestic 
stress related to his wife and children than by his PTSD 
directly.  However, the examiner noted that the veteran's 
PTSD was more likely than not complicating his overall stress 
and anxiety.  According to the examiner, individuals with 
PTSD often were more acutely affected by additional 
stressors.  In the veteran's case, his additional domestic 
and situational stressors were most likely affecting him to a 
greater degree than what would otherwise be present, were it 
not for his PTSD.  Therefore, the examiner noted that since 
stress and anxiety were felt to be causative agents in 
central serous retinopathy, it was his opinion that the 
veteran's central serous retinopathy was as likely as not 
caused by his service-connected PTSD.   

In June 2006, the veteran underwent a VA eye examination.  At 
that time, the examiner stated that VAMC outpatient treatment 
records showed that in July 2003, the veteran was diagnosed 
with pigment epithelial detachment versus central serous 
retinopathy of the left eye.  The veteran was subsequently 
referred for an urgent fluorescein angiography.  The 
fluorescein angiogram was reviewed by a retinal specialist 
from a private hospital who listed the findings of pigment 
epithelial detachment within the macula of the left eye, as 
well as "similar findings of pigment epithelial detachment" 
of the right eye.  The veteran continued to receive treatment 
at the VAMC, and in November 2002, he was examined by a Dr. 
S.H., who was a retinal specialist.  Dr. H. agreed with the 
diagnosis of epithelial detachment in both eyes.  Dr. H. also 
stated that "the lesion" of the left eye was consistent 
with familial polypoidal choriovasculopathy.  Following the 
physical examination of the veteran's eyes, the examiner 
diagnosed him with pigment epithelial detachment in both 
eyes.  According to the examiner, those detachments appeared 
consistent with the 2003 VAMC outpatient treatment records.  
The examiner opined that given the diagnosis of pigment 
epithelial detachment, along with Dr. H.'s assessment of the 
familial vasculopathy for the left eye, it was less likely 
than not that the pigment epithelial detachments were 
associated with the service-connected PTSD.    

In a June 2007 statement of the case (SOC), the RO continued 
to deny the veteran's claim of entitlement to service 
connection for an eye disorder, to include as secondary to 
PTSD.  Specifically, the RO concluded that based on the June 
2006 VA eye examination, the veteran's current eye disability 
was pigment epithelial detachment and not central serous 
retinopathy.  Thus, the RO denied service connection because 
there was no evidence of record showing a nexus between the 
veteran's currently diagnosed pigment epithelial detachment 
and service, and there was also no evidence of record 
indicating that the veteran's pigment epithelial detachment 
was caused or aggravated by his service-connected PTSD.  
However, the Board observes that following the issuance of 
the SOC, the veteran submitted private medical records, dated 
from July 2003 to October 2006, which show diagnoses for both 
pigment epithelial detachment and central serous retinopathy.  
Moreover, at the time of the veteran's July 2008 Travel Board 
hearing, he submitted a private medical statement from J.S., 
M.D., of the Cole Eye Institute, dated in July 2008.  In the 
statement, Dr. J.S. reported that the veteran was being seen 
at the Vitreoretinal Section of the Cole Eye Institute, and 
that he had a history of central serous retinopathy that was 
untreatable.  Thus, given the aforementioned evidence showing 
a current diagnosis of central serous retinopathy, a VA 
examination, as specified in greater detail below, should be 
performed.



Accordingly, the case is REMANDED for the following action:

1.  Ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notification 
required by 38 U.S.C.A. § 5103 and 5103A 
and 38 C.F.R. § 3.159 are fully complied 
with.  Specifically, the veteran should be 
provided notice regarding effective dates 
of awards and the criteria for rating the 
disability in question in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

2.  Thereafter, the veteran must be 
afforded a VA ophthalmological examination 
in order to ascertain the relationship 
between his currently diagnosed eye 
disability, including central serous 
retinopathy, if any, and his service-
connected PTSD.  The claims folder is to 
be furnished to the examiner for review in 
its entirety.     

Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a) Is it at least as likely as not (50 
percent or higher degree of 
probability) that the veteran's current 
eye disability, including central 
serous retinopathy, was caused by his 
service- connected PTSD?

(b) Is it at least as likely as not 
that the veteran's central serous 
retinopathy was aggravated by his PTSD?





The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If the examiner finds that the veteran's 
service-connected PTSD has aggravated his 
current eye disability, including central 
serous retinopathy, the examiner must 
address the following medical issues: 

(a) The baseline manifestations which 
are due to the veteran's eye 
disability, to include central serous 
retinopathy;

(b) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the veteran's PTSD 
based on medical considerations; and 

(c ) The medical considerations 
supporting an opinion that increased 
manifestations of eye disability, 
including central serous retinopathy, 
are proximately due to the veteran's 
PTSD.  





A complete rationale, supported by medical 
evidence, should be provided for all 
opinions expressed.  If some questions 
cannot be answered without resorting to 
pure speculation, this should be stated.

3.  Thereafter, the RO/AMC should re-
adjudicate the veteran's claim of 
entitlement to service connection for an 
eye disorder, to include as secondary to 
service-connected post-traumatic stress 
disorder.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

